Sheldon F. Wickes, J.
This is an appeal from a judgment of conviction entered on or about April 11, 1969 in the Village of Lake Placid Police Court by Patrick W. McKeown, Esq., Village Justice, convicting the defendant of speeding, a traffic infraction.
The following statement appears in the signed statement of Justice McKeown : “ I informed the defendant that I considered his citation, a signed and witnessed information along with a proper speedometer calibration sheet as sufficient evidence and a Bill of Particulars as sufficient testimony in a speeding case as far as I was concerned.”
The 1 ‘ citation ’ ’ or summons, the information and the bill of particulars are nothing but pleadings or legal papers necessary *66to advise a defendant of the charge against him and to bring him to trial.
None of these documents are evidence. They cannot be considered or treated as evidence. None of them constituted any proof whatsoever of the defendant’s guilt.
Apparently no sworn testimony or other proof of defendant’s guilt was offered or received in evidence. There was no trial. The defendant was deprived of the trial to which he and every defendant is entitled after a “ not guilty ” plea.
The judgment of conviction must be reversed and the information dismissed.